DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the term “generally” is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2-11 are indefinite due to dependence upon an indefinite base claim.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-8, & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bergevin (20120133253) in view of Hong (CN209661474).  
Regarding claim 1, Bergevin teach(es) the structure substantially as claimed, including a casework construction (10), comprising a plurality of panels (20, 34, 38, 42, 50), each having edges and opposing flat inner and outer surfaces defining a thickness (Fig. 1); a plurality of 1 (i.e., Corian - see par. 15) that are generally homogeneous, synthetic materials manufactured from composites and resins (these are known characteristics of Corian - see Reference U).  It would have been obvious to one of ordinary skill in the art to make the panels of Bergevin from solid-surface materials, as taught by Hong, in order to provide increased durability and ease of cleaning (as suggested by par. 15 of Hong).  
Regarding claim 2, Bergevin teaches panels (20, 34, 38, 42, 50) having an unspecified thickness (Fig. 1); and altering the size of a component has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been an obvious design consideration to one of ordinary skill in the art to modify the construction of Bergevin, by resizing each of the panels to be 0.5” thick, depending on the desired needs of the person constructing the construction (e.g., intended use of the construction, aesthetic considerations, compactness, ease of manufacture, etc.).  
Regarding claim 3, Bergevin teaches panels (20, 34, 38, 42, 50) used to construct at least the following: open box or case structures, with or without back panels; bookcases or shelving units, with or without back panels; cabinets, with or without doors; and storage units, with or without drawers (par. 76 & Figs. 3A-3T).  
Regarding claim 7 Bergevin teaches a plurality of panels (20, 34, 38, 42, 50) that includes a top panel (42), a bottom panel (34), opposing side panels (20, 50) and a back panel (38); and the top, bottom and opposing side panels have grooves (A & B in Fig. 1 Annotated from Bergevin) to receive the back panel (Fig. 1 & par. 65-68 & 73).  

    PNG
    media_image1.png
    610
    827
    media_image1.png
    Greyscale

Regarding claim 8, Bergevin teaches opposing side panels (20, 50) that have upper (C, D) and lower (E, F) edges; and the grooves (A) in the opposing side panels configured to receive the back panel do not extend all the way to the upper and lower edges of the side panels (implied by Fig. 1, which shows that the upper & lower ends of the groove (A) on the right side panel (20) do not respectively extend above or below the mating connectors (24) on the panel).  
Regarding claim 10, Bergevin teaches top (42), bottom (34) and back (38) panels have side edges (G, H, J) defining the same width (Fig. 1); and the side panels (20, 50) have a height and width sufficient to cover the edges of the top, bottom and back panels when the casework is assembled (Fig. 1 & par. 73).  
Claims 4 & 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bergevin (20120133253) & Hong (CN209661474) in view of Phillips (20130287484).  
Regarding claims 4 & 12, Bergevin as modified teach(es) the structure substantially as claimed, including fasteners (24, 48); but fail(s) to teach push-to-connect fasteners.  However, Phillips teaches fastening means (10, 20) comprising fasteners (10) that are hidden, push-to-connect fasteners (10).  It would have been obvious to one of ordinary skill in the art to substitute fastening means, as taught by Phillips, for each of the fasteners of Bergevin as modified, in order to improve user convenience by allowing the panels to be assembled to each other without tools (as suggested by par. 1, 3, & 90 of Phillips), and because such an outcome would have been a predictable result of such a substitution of one known fastening means for another.  
Regarding claim 11, Bergevin as modified teaches top (42 of Bergevin) and bottom (34 of Bergevin) panels that have opposing side edges (G, H of Bergevin); the opposing side panels (20, 50 of Bergevin) have inner surfaces (Fig. 1 of Bergevin); and hidden, push-to-connect fasteners (10 of Phillips) are used between the opposing side edges of the top and bottom panels and the inner surfaces of the opposing side panels (as in Figs. 1-2 of Phillips).  
Regarding claims 13-15, for the reasons stated in par. 9, 10, & 11 above, the examiner submits that the structure of Bergevin as modified would read upon the limitations of these claims.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bergevin (20120133253) & Hong (CN209661474) in view of Weitz (20100283363).  Bergevin as modified teach(es) the structure substantially as claimed, including fasteners (24, 48); but fail(s) to teach dowels.  However, Weitz using dowels (158) to join an edge of a first panel (108, 118) to a surface (i.e., inner surfaces of 104 & 106 - see par. 30) of a second panel (104, 106) perpendicular to the first panel (see Fig. 6a and par. 30 & 32).  It would have been obvious to one of ordinary skill in the art to substitute dowels, as taught by Weitz for the fasteners of Bergevin as modified, in order to connect the top, bottom, & side panels to each other, and because such an outcome would have been a predictable result of such a substitution of one known fastening means for another.  

    PNG
    media_image2.png
    344
    511
    media_image2.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bergevin (20120133253), Hong (CN209661474), & Weitz (20100283363) in view of Kokkalas (WO9206620).  Bergevin as modified teach(es) the structure substantially as claimed, including panels (20, 34, 38, 42, 50) and dowels (see above); but fail(s) to teach a laminate.  However, Kokkalas teaches the inclusion, on a panel, or a laminate (K in Fig. 1 Annotated from Kokkalas - .  
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 2/17/22 have been fully considered but they are not persuasive.  
In response to applicant’s argument that “Aesthetic appearance is a relative term and therefore too indefinite to establish prima facie obviousness” (Remarks at 6), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In this case, adequate motivation can be found in the prior art itself; see Abstract of Kokkalas, which teaches adding laminate to a panel for the purposes of “improving the furniture esthetics.”  
As for applicant’s argument that there is no proper motivation to modify Bergevin in view of the teachings of Phillips (Remarks at 6), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  
Applicant also apparently argues Bergevin teaches away from using Phillips’ fasteners, by listing (in par. 15-16) a variety of possible fastening methods that can be used with Bergevin’s casework construction (see Remarks at 6-7).  However, neither par. 15-16 of Bergevin, not any other portion of Bergevin’s disclosure, state or implies that the fastening methods listed in par. 15-16 of Bergevin’s written description are the only fastening methods usable with Bergevin’s casework construction.  On the contrary, in par. 72, Bergevin states that “mating connectors may be, without limitations, false-tenon and mortise, edges and longitudinal projections, dovetail joints hinges and the like, or any combinations thereof” (emphasis added).  Additionally, in par. 73, Bergevin further states that “The furniture assembly kit may be assembled using any one of a number of suitable jointing methods known to the person of skill in the art. For example, the mating connectors may be a tenon for interfacing with a corresponding mortise. . . . Other suitable jointing methods include” the joining methods listed in par. 16 of Bergevin.  The italicized portions of the foregoing excerpts clearly imply that, by mentioning certain joining methods, Bergevin did not intend to foreclose the use of other, unmentioned, joining methods to assemble the disclosed casework construction.  Rather, Bergevin merely listed certain joining methods as possible examples, while explicitly noting that the disclosed casework construction could be assembled by using “any one of a number of suitable jointing methods known to the person of skill in the art.”  Hence, the use of one such known joining method - the fasteners of Phillips - would not run counter to Bergevin’s principle of operation.  
The remainder of applicant’s arguments are addressed in the prior art rejections above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although claim 1 recites “solid-surface materials” (plural), the Written Description of the instant application repeatedly states that the claimed panels may be made of “solid-surface material” (singular).  See par. 12, 18, & 20.  Hence, the examiner submits that the phrase “solid-surface materials,” as used in the claims, may be reasonably read in light of the specification to mean “at least one solid surface material.”